UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q SQuarterly Report Under Section 13 or 15(d) of the Securities Exchange Act of 1934 for the quarterly period ended June 30, 2013 £Transition Report Under Section 13 or 15(d) of the Securities Exchange Act of 1934 for the transition period from to . Commission File Number: 000-27239 TAPIMMUNE INC. (Name of registrant in its charter) NEVADA 88-0277072 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1551 Eastlake Avenue East, Suite 100 Seattle, Washington (Address of principal executive offices) (Zip Code) (206) 504 7278 (Issuer's telephone number) Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesSNo£ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesSNo£ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, non-accelerated filer or a smaller reporting company. See definition of “accelerated filer”, “large accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act (check one): £Large accelerated filer£Accelerated filer £Non-accelerated filer (Do not check SSmaller reporting company if smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes£NoS As of August 10, 2013, the Company had 128,834,556 shares of common stock issued and outstanding. PART I – FINANCIAL INFORMATION Item 1.Financial Statements Description Page Consolidated Balance Sheets as of June 30, 2013 (Unaudited) and December 31, 2012 2 Interim Consolidated Statements of Operations for the Six Months Ended June 30, 2013 and 2012 and for the Period from July 27, 1999 (Date of Inception) to June 30, 2013 (Unaudited) 3 Interim Consolidated Statements of Cash Flows for the Six Months Ended June 30, 2013 and 2012 and for the Period from July 27, 1999 (Date of Inception) to June 30, 2013 (Unaudited) 4 Notes to the Interim Consolidated Financial Statements (Unaudited) 5 1 TAPIMMUNE INC. (A Development Stage Company) CONSOLIDATED BALANCE SHEETS March 31, December 31, (Unaudited) (As restated) ASSETS Current Assets Cash $ $ Due from government agency Prepaid expenses and deposits Deferred financing costs (Note 5) $ $ LIABILITIES AND STOCKHOLDERS’ DEFICIT Current Liabilities Accounts payable and accrued liabilities (Note 12) $ $ Research agreement obligations (Note 3) Derivative liability – conversion option (Note 4) Derivative liability – warrants (Note 4) Convertible notes payable (Note 5) Loans payable (Note 6) Promissory notes (Note 7) Due to related parties (Note 8) Stockholders’ Deficit Capital stock (Note 9) Common stock, $0.001 par value, 150,000,000 shares authorized 115,570,909 shares issued and outstanding (2012 – 76,402,958) Additional paid-in capital Shares and warrants to be issued (Note 9) Deficit accumulated during the development stage ) ) Accumulated other comprehensive loss ) $ $ CONTINGENCIES AND COMMITMENTS (Notes 1, 3, 5 and 11) The accompanying notes are an integral part of these interim consolidated financial statements. 2 TAPIMMUNE INC. (A Development Stage Company) INTERIM CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) Three Months Ended June 30, Six Months Ended June 30, July 27, 1999 (inception) to June 30, Expenses Consulting fees $ Consulting fees – stock-based (Note 9) Depreciation - General and administrative Interest and finance charges (Note 4) Management fees (Note 8) Management fees – stock-based (Notes 8 and 9) Professional fees Research and development (Note 8) Research and development – stock-based - Net Loss Before Other Items ) Other Items Foreign exchange (loss) gain ) 17,280 5,896 9,497 Changes in fair value of derivativeliabilities (Note 4) Loss on debt financing ) - - - ) Gain (loss) on settlement of debt (Note 9) Gain on extinguishment of derivativeliabilities -warrants (Note 4) - Interest income - Loss on disposal of assets - ) Net Loss for the Period $
